On Petition for Rehearing.
Hackney, C. J.
On the petition for a rehearing no question is suggested which was not fully considered and decided in the original opinion and counsel have not shaken our convictions there stated. The motion to modify the mandate is supported by the insistence that we were misled by a brief of appellant’s counsel devoted to the form of the mandate, which brief had *25not been supplied to counsel for the appellee and of which they had no knowledge, or opportunity to answer. It is possibly due to counsel and to this court to say that the brief mentioned was filed after the opinion had been written and the mandate stated, and that our conclusion was reached without reference to that brief. We believed then as we do now, that the special finding stated the facts certainly as favorable to the appellees as they could be made under the issues, and since our decision did not depend upon the evidence it was immaterial whether the evidence was in the record or not. We have no reason to believe that the appellees did not avail themselves of the opportunity of the trial to make their case as strong as the facts would permit and there is no suggestion that they were overreached by the court or opposite counsel. Another trial, therefore, could not result differently.
Filed February 18, 1896.
The petition and the motion are, for the reasons given, overruled.
Note.—The whole subject of tenancy by entireties is reviewed in an extensive note to Hiles v. Fisher (N. Y.), 30 L. R. A. 305.